*498OPINION.
Littleton:
In Appeal of Providence & Worcester Railroad Co., 5 B. T. A. 1186, the Board held that the amount of tax upon the income of the lessor and paid by the lessee, under the terms of a lease such as we have here, constituted additional taxable income to such lessor in the year in which such tax was paid by the lessee. On the authority of that decision petitioner’s tax for 1919 should be recomputed by including in income the amount of $8,425.91 representing the tax upon petitioner’s income for 1918 and paid by the lessee in 1919.
The second issue is governed by the Board’s decision in Russel Wheel & Foundry Co., 3 B. T. A. 1168. The Commissioner’s action in regard to this issue is therefore approved.
The third issue is governed by the decisions of the Board in L. S. Ayers & Co., 1 B. T. A. 1185 and Best Steel Castings Co., 6 B. T. A. 274. The Commissioner’s action in regard to this issue is therefore reversed.
Reviewed by the Board.

Judgment will he entered on 15 days’ notice, under Rule 50.